OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellee seeking an order requiring the defendant-appellant to file an additional supersedeas bond. The motion is supported by an affidavit which recites that the lease on the premises sought termin*608ated on the first day of February, 1949; that the plaintiff - appellee secured a judgment for the possession of the premises and that the same has been affirmed by the Court of Common Pleas; that the amount of rent accruing during the pendency of the appeal will total approximately $450.00 and that a supersedeas bond has been given only to the extent of $300.00. According to these figures there is a deficiency of $150.00.
The motion will be sustained, and the appellant ordered to furnish additional bond in said amount in this court within five days from the date of the filing of the judgment entry.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.
ON MOTION TO DISMISS APPEAL
No. 4499. Decided January 30. 1951.
OPINION
By THE COURT.
Submitted on motion of the plaintiff-appellee seeking an order dismissing the appeal for the reason that no assignments of error or brief have been filed within 50 days from the filing of the notice of appeal as required by §11564 GC. The record discloses that the notice of appeal was filed on August 10, 1950, at which time a transcript of docket and journal entries and bill of exceptions were filed, but nothing further has been filed up to the present time.
The motion will be sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.